Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I.	Claims 1-13 and 17-21 are drawn to a polyamine compound of formula (O).
II.	Claims 14-16 and 22-23 are drawn to a resin comprising a monomer unit derived from a polyamine compound.

37 CFR 1.475(b) states:
            “An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and process of use of said product; or

(4) A process and an apparatus or means specifically adapted for the manufacture of the said product; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.”
Furthermore, according to PCT Rule 13.2, unity of invention exists only when there is a shared same or corresponding special technical feature among the claimed inventions. The “Instructions Concerning Unity of Invention” (MPEP, Administrative Instructions Under the PCT, Annex B, Part 1(b)) state, “The expression 'special technical features' is defined in Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.”
The inventions listed in Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
Due to art found on applicant’s claims, see Wang et al. (CN 102916120, published 2/6/2013 and STN abstract) (last compound in claim 8 on page 4, last compound in paragraphs 41 and 60). 

    PNG
    media_image1.png
    309
    475
    media_image1.png
    Greyscale

.

Applicant's election telephonically of Group 1, claims 1-11 and is acknowledged and their elected species as shown below:

    PNG
    media_image2.png
    127
    157
    media_image2.png
    Greyscale


Therefore claims 4- 12 and 19-20 are withdrawn and not reading on applicant’s elected species. Since claims 1-23 are pending in this application, claims 4-12, 14-16, 19-20 and 22-23 have been withdrawn. Thus claims 1-3, 13, 17-18 and 21 are currently under examination and are being examined in this Office Action.

Priority
The applicant claims benefit as follows:

    PNG
    media_image3.png
    130
    466
    media_image3.png
    Greyscale


Allowable Subject Matter
Applicant’s elected species, drawn below, appears to be free of prior art.

    PNG
    media_image2.png
    127
    157
    media_image2.png
    Greyscale


Claim Rejections – 35 USC 112.2
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3, 13, 17-18 and 21 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
Claims 1 and 3 are rejected as indefinite because the definition of Rx includes 2nA-. The examiner does not understand what 2nA- is referring to since the applicant has only included the definition of nA  and not the definition of nA-. Is the “-“ symbol a negative charge, a minus symbol or a dash symbol?
Claims 2 and  17-18 are rejected as indefinite because of the lack of definitions in the claims and the reference to “as defined above”. Applicant has not included all their definitions in the claims and therefore applicant’s claiming of new structural formulas are undefined. All the definitions for new structures of compounds must be included in the claim language.
Claims 13 and 21 are rejected as indefinite for claiming confusing structures and partial structures without depicting all bond connections and functional groups. Confusing structures without definite bonding patterns and partial structures or fragments without defining the 

    PNG
    media_image4.png
    112
    161
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    116
    168
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    106
    166
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    121
    132
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    127
    170
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    114
    167
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    125
    154
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    122
    168
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    126
    319
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    124
    165
    media_image13.png
    Greyscale

Claim 17 is rejected because of the “such as” claim language, for example “such as fluorine atom, a chlorine atom and a bromine atom”. It is unclear how the recitation of exemplary or preferred embodiments limits the scope of the genus claimed. 
These limitations are also indefinite because they are narrower limitations of a broader limitation recited earlier in the claim.  A broad range or limitation together with a narrow range Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
Because the structures of the claims are undefined, the examiner is unable to perform a complete search of the claims.
The remaining claims are rejected as being dependent on a rejected claim.
Appropriate correction is required. 


Claim Rejections – 35 USC 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of the AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claims 1-3 and 17-18 are rejected under AIA  35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Wang et al. (CN 102916120, published 2/6/2013, also see STN abstract).
The instant claims are drawn to a polyamine compound of formula (O):

    PNG
    media_image14.png
    173
    290
    media_image14.png
    Greyscale

Wang et al. exemplifies the following amine compound:

    PNG
    media_image1.png
    309
    475
    media_image1.png
    Greyscale

(last compound in claim 8 on page 4, last compound in paragraphs 41 and 60; also see STN abstract). This reads on applicant’s claims when nA is 1, Rx is a biphenyl, R is a benzene ring, R1A is an amino group (an amine with no carbons), m is 1.

	
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671
	
/SUDHAKAR KATAKAM/  Primary Examiner, Art Unit 1658